DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 “a detection signal of the first to third motion sensors” is unclear. It cannot be determined if the signal from one of the motion sensors or from all the sensors combined.
In each claim 2 (lines 3-4), 3 (lines 7 and 8), 4 (lines 3-4), and 5 (line 3), the limitation “a value in the predetermined range” is confusing. It is unclear if the value claimed in claims 2-5 is the same as the value claimed in claim 1, line 12 or if the value is different.
In claim 6, line 8 “a detection signal of the first to third motion sensors” is unclear. It cannot be determined if the signal from one of the motion sensors or from all the sensors combined.
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (8,096,965) in view of Mooney (2020/0016020) and Kim (2018/0146890).
With respect to claim 1, Goffer discloses a control device (fig 1A) of a motion support device (see col. 1, lines 6-7) that is worn by a user (see fig 1A and col. lines ) to support a motion of at least a lower body of the user (see col. 2, lines ), the control device comprising: a first foot sensor (28, fig ) capable of detecting a force of a left sole part of the user (see col. 1 lines); a second foot sensor (28, fig 1) capable of detecting a force of a right sole part of the user (col. 2, lines); a third motion sensor (tilt sensor; 23, fig 1) capable of detecting a motion of a waist part of the user (upper body, torso tilt; see col. 2, lines); a standing state estimation part (processor; 12, fig 1) estimating whether the user is in a standing state in accordance (initially standing with weight distributed approximately equally between both legs) with a detection signal of the first to third motion sensors (fig 2A); a motion estimation part (control process for initiating a step; 12, fig 1C) estimating that the user has started a predetermined motion (leaning forward; unequal weight on legs) from the standing state if the waist movement state parameter has a value in a predetermined range (leaning forward (step 142) fig 2B) indicating a movement of the waist part of the user in a lateral direction (tilting forward moves the waist down, and standing up straight moves the waist up, thus lateral) in a case where the user is estimated to be in the standing state; and a control part (22, fig 1A) controlling the motion support device such that the predetermined motion is supported in a case where the user is estimated to have started the predetermined motion (col. 3, lines), but lacks the feet sensors be motion sensors.
However, Mooney teaches a motion device (30, fig 1) with motion sensors on the left and right soles (250, fig 7A and [0038], lines 12-14) for controlling (see [0038], lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sensors of Goffer to include motion sensors as taught by Mooney so as to provide additional detection of the movement and intent to move of the user.
Further Goffer lacks a waist movement state parameter calculation part. 
However, Kim teaches a movement device (fig 3) with a waist movement state parameter calculation part (1020, fig 10) calculating a waist movement state parameter (rotation angle and angular velocity) indicating a movement state of the waist part of the user (gait state; 1040, fig 10) in accordance with the detection signal of a waist motion sensor (313, fig 3; see also [0086], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of the modified Goffer to include a waist calculation part as taught by Kim so as to accurately determine the current gait state to provide appropriate output to the device.
With respect to claim 4, the modified Goffer shows the motion estimation part estimates that the user has started a walking motion (indicated by tilt forward detected by tilt sensors; see col. 9, lines 11-14 of Goffer) as the predetermined motion from a standing state if the waist movement state parameter has a value in the predetermined range (tilt forward) indicating a movement of the waist part in the lateral direction in a case where the user is estimated to be in the standing state (see steps 41-54 in fig 2A), and wherein the control part controls the motion support device such that the walking motion is supported in a case where the user is estimated to have started the walking motion from the standing state (see col. 9, lines 20 and 26-34 of Goffer).
With respect to claim 5 the modified Goffer shows the motion estimation part estimates that the user has started a walking motion (indicated by tilt forward detected by tilt sensors; see col. 9, lines 11-14 of Goffer) as the predetermined motion from a standing state if the waist movement state parameter has a value in the predetermined range (tilting of the upper body to start walking little to no tilt while the user actively walks)  indicating a movement of the waist part in the lateral direction (upper body moves up and down angularly when tilting) and a value in a third predetermined range (minimal to no tilt forward) indicating a movement of the waist part in a forward direction (forward tilt is a forward motion) in the case where the user is estimated to be in the standing state (based on Goffer, until the tilt forward reaches a specific angle the user maintains in a standing state).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer in view of Kim and Mooney as applied to claim 1 above, and further in view of Roh (2015/0088269).
With respect to claim 2, the modified Goffer shows the motion estimation part (see claim 1 above) but lacks estimating that the user has started a crouching motion
However, Roh teaches a motion device (100, fig 4) with a controller (200, fig 3) and waist sensor (320, fig 3) determining a user has started a crouching motion (stand to sit) as the predetermined motion from the standing state if the waist movement state parameter has a value in the predetermined range indicating a movement of the waist part of the user in the backward direction (see [0096], lines 1-7), and wherein the control part controls the motion support device such that the crouching motion is supported in a case where the user is estimated to have started the crouching motion from the standing state (see [0101], lines 1-7; intention to sit down).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion estimation part of Goffer to include necessary structures and estimating a crouching motion as taught by Roh so as to support the user to sit down so the user doesn’t fall or injure themselves.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer, Kim, Mooney, and Roh as applied to claim 2 above, and further in view of Carvalho (2018/0360677).
With respect to claim 3, the modified Goffer shows the motion estimation part estimates that the user has started the crouching motion from the standing state if the waist movement state parameter has a value in the predetermined range (see claim 2 above) but lacks a fourth sensor and a forward tilt angle calculation part.
However, Carvalho teaches an exoskeleton comprising a motion sensor (6, fig 2) capable of detecting a motion of a head part of the user (see [0037], lines 6-9); and a forward tilt angle calculation part (CPU; 16, [0038], lines 7-10) calculating a forward tilt angle of the head part of the user (see [0037], lines 9-11) in accordance with a detection signal of the motion sensor (detection of tilt allows the device to move forward/backward), wherein the forward tilt angle of the head part of the user has a value in a second predetermined range (tilt forward to move forward, back to move backward, thus a straight head would indicate standing upright) in the case where the user is estimated to be in the standing state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goffer to include the fourth motion sensor and corresponding structures as taught by Carvalho so as to provide an additional sensor for detecting user motion and intent to move.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (8,096,965) in view of Mooney (2020/0016020) and Carvalho (2018/0360677).
With respect to claim 6, Goffer discloses a control device (fig 1A) of a motion support device (see col. 1, lines 6-7) that is worn by a user (see fig 1A and col. lines ) to support a motion of at least a lower body of the user (see col. 2, lines ), the control device comprising: a first foot sensor (28, fig ) capable of detecting a force of a left sole part of the user (see col. 1 lines); a second foot sensor (28, fig 1) capable of detecting a force of a right sole part of the user (col. 2, lines); a third motion sensor (tilt sensor; 23, fig 1) capable of detecting a motion of a waist part of the user (upper body, torso tilt; see col. 2, lines); a sitting state estimation part (processor; 12, fig 1) estimating whether the user is in a standing state in accordance (80, fig 6) with a detection signal of the first to third motion sensors (fig 2A); a motion estimation part (control process for initiating a step; 12, fig 1C) estimating that the user has started a standing-up motion (82-84, fig 6) from the sititng if the waist parameter has a value in a fourth predetermined range (leaning forward (waist moves from upright to slight tilt) indicating a forward tilt (tilting forward to begin standing on feet) in a case where the user is estimated to be in the sitting state; and a control part (22, fig 1A) controlling the motion support device such that the predetermined motion is supported in a case where the user is estimated to have started the predetermined motion (col. 3, lines), but lacks the feet sensors be motion sensors.
However, Mooney teaches a motion device (30, fig 1) with motion sensors on the left and right soles (250, fig 7A and [0038], lines 12-14) for controlling (see [0038], lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second sensors of Goffer to include motion sensors as taught by Mooney so as to provide additional detection of the movement and intent to move of the user.
Further Goffer lacks a fourth sensor and a forward tilt angle calculation part.
However, Carvalho teaches an exoskeleton comprising a motion sensor (6, fig 2) capable of detecting a motion of a head part of the user (see [0037], lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goffer to include the fourth motion sensor as taught by Carvalho so as to provide an additional sensor for detecting user motion and intent to move.
With respect to claim 7, the modified Goffer shows all the elements as claimed above but lacks a forward tilt angle calculation part.
However, Carvalho teaches an exoskeleton comprising a motion sensor (6, fig 2) and a forward tilt angle calculation part (CPU; 16, [0038], lines 7-10) calculating a forward tilt angle of the head part of the user (see [0037], lines 9-11) in accordance with a detection signal of the motion sensor (detection of tilt allows the device to move forward/backward), wherein the forward tilt angle of the head part of the user has a value in a predetermined range (tilt forward to move forward, back to move backward, thus a straight head would indicate standing upright).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goffer to include the forward tilt angle calculation part as taught by Carvalho so as to indicate the exact intention of the user for the controller to provide corresponding motion by the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsou (2021/0022943), Goffer (10,849,816), Ikeuchi (2020/0292573), Geffard (2020/0281799), Seo (2018/0078390), Takenaka (2015/0276793), and Kawai (7,278,954) are cited to show additional sensed movement and control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785    

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785